Citation Nr: 1704630	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to increases in the (10 percent prior to September 21, 2007 and 60 percent rating from November 1, 2008) ratings assigned for now post total knee replacement (TKR) right knee disability.  

2.  Entitlement to increases in the (0 percent prior to April 12, 2016 and a combined 20 percent rating from that date) ratings assigned for a parotidectomy scar (in the left auricular region extending to the neck).

3.  Entitlement to increases in the (0 percent prior to April 12, 2016 and 10 percent from that date) ratings assigned for a left foot disability (residuals of a 5th metatarsal fracture).


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1985 to December 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, the Board remanded the claims for additional development.  An interim (October 2016) rating decision awarded a total (100 percent) schedular rating for the right knee disability from September 21, 2007 through October 2008 and a 60 percent rating, effective November 1, 2008; increased the rating for the left foot disability to 10 percent, effective April 12, 2016; and increased the rating for the parotidectomy scar to a combined 20 percent, effective April 12, 2016.

A July 2013 rating decision denied the Veteran service connection for sleep apnea.  He filed a notice of disagreement (NOD) with the July 2013 rating decision in January 2014.  A December 2013 rating decision granted the Veteran service connection for Frey's syndrome, rated 0 percent, effective March 20, 2008.  He Filed a NOD with the December 2013 rating decision in January 2014, seeking an increased rating.  The Agency of Original Jurisdiction (AOJ) has not issued a statement of the case (SOC) in the matters, but has acknowledged receipt of the NODs, and is apparently in the process of developing medical evidence (April 2016 VA medical examinations) and responding with SOCs.  Under these circumstances, the Board finds that a remand for issuance of SOCs in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), is not necessary.  The Veteran is advised that these matters are not fully before the Board at this time, and will be so only if he timely files a substantive appeal after SOCs are issued.


FINDINGS OF FACT

1. Prior to September 21, 2007, the Veteran's right knee disability is reasonably shown to have been manifested by moderate instability and arthritis with painful motion (but not by compensable limitations of flexion or extension).
2. On September 21, 2007, the Veteran underwent a right TKR.

3. From November 1, 2008, the Veteran's post-TKR right knee disability is reasonably shown to be manifested by chronic residuals consisting of severe painful motion or weakness.

4. The Veteran's parotidectomy scar (in the left auricular region extending to the neck) is reasonably shown to have been greater than five inches (or 13 cm) in length and painful throughout; it is not shown to have been manifested by more than one characteristic of disfigurement; to have exceeded six square inches (39 sq. cm.) in area; to have had frequent loss of covering of skin over the scar; or to have had any other disabling effect during the appeal period.

5. The Veteran's left foot disability (residuals of a 5th metatarsal fracture) is reasonably shown to have been manifested by pain throughout; it is not shown to have been manifested by symptoms or impairment more than moderate (i.e., moderately severe or severe).  


CONCLUSIONS OF LAW

1. The Veteran's right knee disability warrants "staged" ratings of a combined 30 percent (10 percent for arthritis with painful motion and 20 percent for moderate instability),but no higher, prior to September 21, 2007, 100 percent from that date until November 1, 2008, and 60 percent (but no higher) from that date. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5010, 5055, 5256-5263 (2016).

2. The Veteran's parotidectomy scar warrants "staged" ratings of 10 percent rating (but no higher) throughout prior to October 23, 2008, and a combined 20 percent (10 percent for one characteristic of disfigurement and 10 percent for pain)from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.118, Codes 7800 (as in effect prior to October 23, 2008); Codes 7800, 7804, 7805 (as in effect from October 23, 2008).
3. The Veteran's left foot disability warrants a 10 percent (but no higher) rating throughout.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.59, 4.71a, Codes 5279, 5283, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.102, 3.156(a), 3.400.  Inasmuch as this appeal is from the initial ratings assigned with the grants of service connection, statutory notice had served its purpose, and its application was no longer necessary.  Notice on the downstream issue of entitlement to an increased initial rating was provided by statement of the case (SOC).  A notice deficiency is not alleged.

The Veteran's available pertinent treatment records have been secured.  The AOJ requested his assistance in the development for any outstanding private treatment records in a September 2015 letter; he did not respond.  After a supplemental SOC (SSOC) was issued in October 2016, he submitted a response that indicated he did not have any additional evidence to submit and requested the Board to proceed with adjudication of the appeal.  The AOJ arranged for examinations for the disabilities in June 2007, December 2011, and April 2016.  As the Board noted in the August 2015 remand, development and processing of the Veteran's claims has been complicated by the fact that he resides in Germany and has been unavailable for examination by VA providers.  The June 2007 and December 2011 examinations were local, fee-basis providers with limited access to his record and the applicable rating criteria.  (The examination reports required translation from German to English.)  He was thereafter again examined, and any inadequacies in the earlier examinations were cured by the findings made on the later one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While it does not appear that the April 2016 examiner had access to the entire claims file, she indicated she reviewed his medical records and expressed familiarity with the record.  In addition, the examinations were completed using VA disability benefits questionnaires, which provided her access to the relevant rating criteria.  Accordingly, the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and no further development of the evidentiary record is necessary.  VA's duty to assist is met.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The December 2007 rating decision granted the Veteran service connection for a right knee disability, status post anterior right cruciate repair with anteromedial instability (rated 10 percent under Code 5257), a left foot disability (residuals of a 5th metatarsal fracture) (rated 0 percent under Code 5299-5283 by analogy to malunion of or nonunion of the tarsal or metatarsal bones), and a parotidectomy surgical scar in the left auricular region (rated 0 percent under Code 7800), each effective January 10, 2007.  

A June 2007 work accident report notes the Veteran sought treatment for right knee pain and swelling after an iron rod fell on it during a work mishap.  On examination, right knee effusion, massive hematoma swelling, and pain were noted.  The ligament system was clinically stable and there was no patellar displacement pain.  There was massive pain under load in the knee joint.  Peripheral circulation, motor function, and sensation were intact.  An X-ray did not show evidence of a fresh fracture, and a contusion and hematoma were diagnosed.  A follow-up record notes mild internal effusion and hematoma.  An August 2007 private treatment record notes he had stopped work due to the right knee injury.  The swelling led to a considerable restriction of mobility.  He used crutches.  Irritable effusion with status post right knee contusion was diagnosed.

On June 2007 VA orthopedic examination, the Veteran complained of increasing knee pain, recurrent effusion, instability, increasing extension deficit, a gait pattern disorder, being able to walk for only 20 minutes, being able to stand only 10 to 20 minutes, being able to keep his knees in the flexed position for only 10 to 20 minutes, pain on exertion, and a restricted social life.  He also complained of foot pain after prolonged walking or standing.  His gait pattern showed a right-sided relieving and shortened-up limp.  He could not squat.  He was unstable standing on one leg.  On examination of the right knee, there was intra-articular effusion.  Patellar compression was positive for pain; there was no overheating.  The examiner noted grade II instability at 30 degrees.  There were no meniscus signs.  Circumference was increased 3.5 cm.  Right knee passive range of motion was 3 to 85 degrees; active range of motion was 5 to 80 degrees; range of motion after repetitive testing was 7 to 78 degrees.  X-rays of the right knee showed retropatellar irritation sclerosis with patellar lateralization and osteophyte formations, tricompartmental arthrosis with joint-space narrowing and osteophyte joint formations, metal clamps over the medial tibial head without signs of loosening, calcification of the medial capsule, and joint bodies in the dorsal joint portions.  The diagnosis was status post anterior cruciate ligament repair with anteromedial instability.

On examination of the forefoot, there was pressure pain over the base of the 5th metatarsal joint of the left foot.  Bilateral splayfoot was noted.  An X-ray showed hallux valgus, metatarsus varus, and diversification of forefoot index were diagnosed.  A left foot disability, status post fracture of the left fifth metatarsal bone with residual complaints, was diagnosed.

On June 2007 skin examination, there was a parotidectomy scar in the left auricular region, extending to the neck.  Photos taken during the examination, which are blurry, but appear to show a linear scar extending from behind the left ear to the neck.  

A July 2007 private treatment record notes a right knee hematoma was receding, but there was still on movement or stress; range of motion was 0 to 110 degrees.  An August 2007 record notes obvious joint effusion with painfully limited mobility but no signs of infection.  An X-ray showed post-traumatic arthritis.  Later in August 2007 the fluid buildup was noted to be receding, but pain persisted.  

A September 2007 surgery record notes the right knee was found to be totally destroyed; the anterior cruciate ligament was insufficient.  A TKR was implanted on September 21, 2007.  A February 2008 treatment record notes he was able to return to work that month.  

A private February 2008 MRI showed no clear evidence of residual or recurring glandular tissue from the 1989 parotidectomy, and no evidence of recurring tumor. 

In a March 2008 statement, the Veteran reported he was unable to work due to the September 2007 right knee replacement.  Regarding the parotidectomy scar, he reported there were complications not visible to the naked eye.  He did not describe the symptoms, but noted Frey's syndrome had been diagnosed.  He described his left foot pain as prominent upon duress.

In a May 2009 statement, the Veteran contended he was entitled to a rating in excess of 10 percent for the right knee disability.   He reported the parotidectomy scar extended from the top of his left ear to the middle of his neck.  He indicated an indentation below the scar allowed for excess fluid to drain.  He also reported he had ongoing left foot pain due to the prior fracture not healing correctly.  

A July 2009 treatment record notes the Veteran had right knee complaints following the September 2007 total replacement.  Muscular disbalance and attachment tendinosis were diagnosed.  On examination, a slight degree of swelling was noted.  There was no effusion.  The range of motion was 0 to 90 degrees.  The lateral ligament system was intact.  There was pain with palpation to the "goose's foot" and attachment of the quadriceps tendon.  A steroid was injected, and he was instructed to perform stretching exercises.  

In a July 2009 statement, the Veteran indicated he returned to work in February 2008, but had continuing problems with his right knee.  He reported he did not seek treatment as often as he should because he did not want to lose his job and only sought treatment in July 2009 because he could not walk or bend his knee any more.  In an August 2009 statement, he reported continuing right knee pain.  

On December 2011 VA orthopedic examination, the Veteran reported knee pain after 60 minutes of sitting or walking more than 2 kilometers.  There was occasional swelling after work or other exertion.  He was able to climb and descent stairs.  He reported he did not have direct pain or other problems with his left foot, except that it was extra sensitive to cold and wet weather.  He reported he was employed as an excavator driver.  On examination, he entered the room with a normal stride and no limping.  There was no valgus or varus axis of the knees.  There were no external signs of inflammation or flattened joint contours.  On examination of there was no right knee effusion.  The collateral ligaments were stable at 0 degrees and 30 degrees.  There was no anterior or posterior instability.  A Lachman's test was negative.  Meniscus sign tests were normal.  There was no pain on palpation.  There was no audible or palpable crepitation during functional testing.  The patella was held in stable position by surrounding tissues.  Right knee range of motion was from 0 to 88 degrees on active flexion and to 94 degrees on passive flexion.  Right knee sonography showed no effusion or synovitis.  There was mild capsule proliferation.  Collateral ligaments were intact.  There was no excess scar tissue in the area of the ventral capsule.  There were no popliteal cysts or calcifications.  A post-TKR right knee disability, with inadequate functional range of motion, was diagnosed.  

On examination of the left foot, the arch was flattened both lengthwise and from side-to-side.  There was minor pain on palpation in the area of a previous 5th metatarsal fracture.  A sonography of the foot showed no inflammatory soft tissue changes.  There was no fluid accumulations or increased/decreased echogenicity of the structures.  There were no calcifications.  An X-ray showed cortical irregularity and thickening in the area of the 5th metatarsal, which the examiner noted was probably a residual of the fracture.  Status post fracture of base of the 5th metatarsal with sensitivity to weather was diagnosed.
On December 2011 neurological examination, Frey's syndrome was diagnosed.  On examination, the facial nerve musculature was noted to be normal.  The parotidectomy scar itself was not directly addressed.           

On April 2016 scar examination, a parotidectomy scar of the left cheek/neck was diagnosed.  Frey's syndrome secondary to the left-sided parotidectomy scar was also diagnosed.  The examiner noted painful scars of the head, face, or neck.  It was noted that the Veteran reported that (separately service connected and rated) burn scars on his face burn in sunlight, but not noted whether he specifically reported the parotidectomy scar was painful.  The examiner indicated that scars of the head, face, and neck were not unstable.  The parotidectomy scar was 23.5 cm. by .10 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  Abnormal texture was not noted.  The examiner indicated the approximate total area of head, face, and neck with hypo- or hyperpigmented areas was 19 sq. cm.  She did not provide an approximation of the total area of abnormal texture, but as she indicated the parotidectomy scar was the only one that caused abnormal texture, the total area would be the total area of that scar, or 2.35 sq. cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner noted the Frey syndrome causes severe saliva production and sweating on the left side of his check when the Veteran eats.  He reported it bothered him so much that he no longer eats in public.  

On April 2016 VA knee examination, right knee ankylosis, status post total knee replacement, and quadriceps muscle atrophy were diagnosed.  The Veteran reported he has flare-ups that cause his knee to swell and hurt when he walks or stands too long.  He stated he cannot walk more than a half mile on flat ground, jump, stand for more than 5 to 10 minutes (due to coexisting foot pain), or climb ladders.  He reported his knees become achy when he sits too long.  On range of motion testing, flexion was to 78 degrees and extension was to 15 degrees.  Both motions elicited pain.  After repetitive testing, flexion was to 65 degrees and extension was to 17 degrees.  The examiner checked the appropriate boxes to indicate the pain caused by the movements contributed to functional loss or additional limitation of motion and that there was pain when the joint was used in weight-bearing or non-weight-bearing.  On examination, the medial joint space and tibial tuberosity were tender to palpation.  There was severe crepitus during joint motion; knee contour was deformed and enlarged.  The examiner indicated the right knee disability resulted in less movement than normal, excess fatigability, pain on movement, swelling, distance of locomotion, interference with sitting, and interference with standing.  The examiner noted the Veteran took  one step at a time and could climb one flight of steps at a time with a very slow pace.  Considering the pain and functional loss caused by flare-ups and/or repeated use, the examiner estimated the resulting flexion to be 65 degrees and resulting extension to be 18 degrees.  There was a reduction in flexion strength (4/5).  The examiner noted right knee muscle atrophy induced weakness.  The examiner indicated the right knee was ankylosed in flexion between 10 and 20 degrees; the angle was 15 degrees.  The examiner noted he walks with a left-sided limp that is severe when he begins walking, but improves after he walks a bit.  The examiner checked the appropriate boxes to indicate there was no recurrent subluxation or lateral instability.  The knees swelled with weight-bearing.  Medial and lateral instability tests were normal.  The examiner noted the anterior cruciate ligament (ACL) and posterior cruciate ligament (PCL) were removed with the knee replacement, which caused 9 degree varus deviation.  The meniscus had also been removed.  The examiner noted the residuals of the knee replacement surgery included pain, stiffness, enlargement and deformity, recurrent effusion, and muscle atrophy.  The resulting 24 cm by .8 cm scar was well-healed, nontender, and unremarkable.  He regularly used a cane to walk longer distances.  The examiner opined the right knee disability impacts on the Veteran's ability to work.  She explained that he can only walk a half a mile on even ground and even less on uneven ground; cannot jump; can stand only for 5 to 10 minutes (due in part  to the coexisting left foot pain); cannot climb ladders; that the knees become achy with prolonged sitting; and that he cannot kneel or squat any more.  

In an August 2016 addendum, a different examiner, who reviewed the claims file and treatment records, opined the current knee pathology, manifestations, functional limitations, and complaints are solely the result of his service-connected right knee disability entity (despite the work-related injury, which was noted to have affected only superficial soft tissue and to have resolved).  

On April 2016 VA foot examination, metatarsalgia was diagnosed.  The examiner noted the unilateral left-sided metatarsalgia represents the residuals of the left foot fracture.  The Veteran reported worsening left foot pain since a 1990 fracture.  He stated the pain can increase to 6-7/10 with prolonged walking or standing.  Weight-bearing caused pain flare-ups.  He stated he could not walk more than half a mile on flat ground, jump, stand for more than 5 to 10 minutes, or climb ladders-limitations he also attributed to his right knee disability.  On examination, pain and swelling on use and extreme tenderness of the plantar surfaces were noted to be related to nonservice-connected pes planus.  Arch supports did not relieve the symptoms.  The examiner checked the appropriate box to indicate the Veteran also had left foot metatarsalgia.  There was tenderness to palpation.  The examiner checked the appropriate boxes to indicate the left foot pain contributes to less movement than normal, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with standing.  She also checked the appropriate box to indicate there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  She explained that "[w]eight-bearing activities hurt in the left foot."  She noted that the Veteran's walking is limited to a half mile on even ground and even less on uneven ground.  He could also stand for only 5 to 10 minutes.  She did not distinguish between symptoms caused by the metatarsalgia and pes planus.  An X-ray did not show osteoarthritis.  The examiner opined the left foot disability impacts his ability to work.  She explained the daily foot pain increases his (nonservice-connected) "abnormal tiredness."  She noted he also cannot walk or stand for long periods of time and has to always be careful not to overburden the left foot.  

On April 2016 VA Gulf War examination, the Veteran reported he was employed full-time.  
Legal Criteria and Analysis

Rating for Right Knee Disability

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Traumatic arthritis is rated as degenerative arthritis.  Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Code 5003.  38 C.F.R. § 4.71a.

Under Code 5055 (for knee replacement, prosthesis), a 100 percent rating is assigned for 1 year following the implantation of prosthesis.  A 60 percent rating is thereafter assigned for chronic residuals of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

Knee disability may also be rated under Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

As there is no medical or lay evidence of genu recurvatum during the pendency of the instant claim, Code 5263 is not for consideration in this matter.   

Under Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees; a 40 percent rating for ankylosis of a knee in flexion between 10 and 20 degrees; a 50 percent rating for ankylosis of a knee between 20 and 45 degrees; and a 60 percent rating for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a. 

Under Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Under Code 5259, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.

Under Code 5260, limitation of flexion is rated 0 percent when to 60 degrees; 10 percent when to 45 degrees; 20 percent rating when to 30 degrees; and 30 percent when to 15 degrees.  38 C.F.R. § 4.71a.  

Under Code 5261, extension limitation of 5 degrees is rated 0 percent; 10 degrees 10 percent; 15 degrees 20 percent; 20 degrees 30 percent; 30 degrees 40 percent; and 45 degrees 50 percent.   38 C.F.R. § 4.71a.

Under Code 5262, a 10 percent rating is assigned for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating for moderate knee or ankle disability; a 30 percent rating for marked knee or ankle disability; and a 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.

[Full range of knee motion is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.]

Separate ratings may be assigned for a knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected by range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must be given to less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination,  pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Upon review of the record, the Board finds that the severity of the Veteran's right knee disability has varied during the evaluation period (and that "staged" ratings are warranted).

Regarding the rating prior to September 21, 2007, the Veteran's right knee disability has been rated 10 percent under Code 5257 for slight instability.  However, with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that the right knee disability was manifested by moderate (but not severe) instability prior to September 21, 2007.  Notably, the June 2007 examiner did not rate the right knee instability in terms of slight, moderate, or severe, but reported grade II instability.  By comparison to the left knee in which Grade I, "slight" instability was noted, the Board concludes that the greater degree of right knee instability reflects that the disability in the knee was moderate, warranting a 20 percent rating under Code 5257.  The Board has considered whether the next higher (30 percent) schedular rating is warranted prior to September 21, 2007; however, there is no medical evidence showing that the right knee was manifested by severe instability prior to September 21, 2007.  Notably, the June 2007 accident report notes the ligament system was stable, and the June 2007 examiner did not describe the right knee instability as severe.  Other private treatment records did not note instability.  Accordingly, a rating in excess of 20 percent for right knee instability prior to September 21, 2007 is not warranted.  

As is noted above, separate ratings for limitation of motion and for subluxation or instability may be awarded where there is both (X-ray evidenced) arthritis and instability of a knee.  See VAOPGCPREC 23-97.  The Board finds that the Veteran is entitled to a separate 10 percent rating under Codes 5010-5003 prior to September 21, 2007.  Although a compensable rating was not warranted based on limitation of motion alone under Codes 5260 and 5261, a 10 percent rating was warranted under Code 5003 for arthritis with painful motion.  On June 2007 examination, the right knee range of motion was limited to 7 to 78 degrees at the most severe.  Private treatment record show the range of motion was even greater on subsequent evaluations.  Under Code 5260 (for limitation of flexion), a 10 percent rating requires limitation to 45 degrees.  Under Code 5261 (for limitation of extension), a 10 percent rating requires limitation to 10 degrees.  As the criteria for a 10 percent rating for either limitation of flexion or for limitation of extension were not met, a compensable rating under either of these Codes (or under each) was not warranted.  However, as the disability was manifested by X-ray confirmed arthritis with painful motion (see June 2007 VA examination report) prior to September 21, 2007, the right knee disability warrants a separate 10 percent [maximum] rating under Code 5003 prior to that date.  See 38 C.F.R. § 4.71a. 

The Board has considered whether a further increase is warranted under other potentially applicable diagnostic Codes.  Notably, Code 5256 (for ankylosis), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), and Code 5263 (for genu recurvatum) do not apply, as such pathology was not shown prior to September 21, 2007.  

Regarding Code 5262 (for impairment of tibia and fibula), the Board notes that the June 2007 X-ray showed metal clamps over the medial tibial head without signs of loosening.  In addition, the VA General Counsel has held that a separate rating must be based on additional disabling symptoms. VAOPGCREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Here, the right knee symptoms reported by the Veteran are encompassed by the criteria under Codes 5003 and 5257.  A separate rating under Code 5262 for the same symptoms would constitute pyramiding (the evaluation of the same manifestation under different diagnoses), which is prohibited.  See 38 C.F.R. § 4.14.  Therefore, a separate rating under Code 5262 is not warranted. 

The Board has considered whether a higher rating is available based on consideration of DeLuca factors prior to September 21, 2007.  In this regard, the effect of the pain, limitation of motion, and instability are encompassed by the criteria in Codes 5003 and 5257. 

Combining the 10 percent rating for arthritis with painful motion under Code 5003 with the 20 percent rating for instability under Code 5257 results in an (increased) to 30 percent combined rating for right knee disability being warranted prior to September 21, 2007.  See 38 C.F.R. § 4.25.

As is stated above, on September 21, 2007 the Veteran underwent a right TKR and was assigned a total rating from that date until November 1, 2008.  Accordingly, that period of time is not for consideration.

What remains for consideration is whether a rating in excess of 60 percent is warranted from November 1, 2008.  60 percent is the maximum rating available under Code 5055 following the expiration of the one-year period after installation of the prosthesis.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston, 10 Vet. App. at 85.  

In addition, as the 60 percent rating is the maximum possible single schedular rating under Codes 5003 and 5256-5263 (for rating disabilities of the knee and leg), rating under any other Code would not afford the Veteran a higher rating.  Notably, following implantation of the total knee prosthesis, range of motion studies have shown a limitation of motion, but combined ratings under such codes would not result in a rating exceeding the 60 percent now assigned for post-TKR residual disability.  At its most limited (on April 2016 examination) following the September 2007 TKR, the right knee range of motion was found to be from 17 to 65 degrees.  The examiner opined pain and functional loss caused by flare-ups or repeated use could further limit it to 18 to 65 degrees.  Such limitation of motion would warrant a 20 percent rating for a limitation of extension and 0 percent rating for limitation of flexion.  The April 2016 examiner also noted ankylosis, the angle of which (15 degrees), would warrant a 40 degree rating.  Code 5257 (for instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5262 (for malunion or nonunion of the tibia and fibula), and Code 5263 (for genu recurvatum) do not apply, as such pathology is not shown after November 1, 2008.  Regardless, separate ratings under Codes 5256, 5260, and/or 5261, for the same symptoms (a limitation of motion and/or weakness) considered by Code 5055 would constitute pyramiding (the evaluation of the same manifestation under different diagnoses), which is prohibited.  See 38 C.F.R. § 4.14.  

Significantly, ratings for extremities are also governed by 38 C.F.R. § 4.68 (the amputation rule), which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.71a, Code 5162, amputation of a leg at the middle or lower third of the thigh is rated 60 percent.  The next higher (80 percent) rating requires that the elective site of amputation be at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from the perineum.  38 C.F.R. § 4.71a, Code 5161.  Based on the pathology shown (not involving the upper third of the thigh), in the instant case the amputation rule is a bar to a rating in excess of 60 percent.  Consequently, as a matter of law, a schedular rating in excess of 60 percent may not be assigned for the Veteran's post-TKR right knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating.  Referral to the Director of the Compensation and Pension Service for consideration of a potential extraschedular rating is warranted in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  
	
The Board finds that here the first Thun element (of those listed above) is not satisfied.  The Veteran has reported his service-connected right knee disability is manifested by signs and symptoms such as pain, a reduced range of motion, swelling, stiffness, instability, fatigability, weakness, crepitus, and lack of endurance, which impair his ability to stand and walk for long periods and exercise, all of which (with related functional impairment) are contemplated by the regular schedular criteria.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated.  Notably, he was able to maintain employment when not convalescing from surgery

When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On April 2016 VA examination and earlier, the Veteran reported he is employed full-time.  Accordingly, a claim for TDIU is not raised by the record.

Rating for Parotidectomy Scar

The Veteran's parotidectomy scar has been assigned "staged" ratings of 0 percent under Code 7800 (for disfigurement) prior April 12, 2016 and a combined 20 percent rating under Codes 7800 and 7804 (for a painful scar) from that date.  [Notably, another disabling residual of the parotidectomy (Frey's syndrome) and burns to the face and hands are separately service-connected/rated; those ratings are not on appeal before the Board and will not be addressed.]

As an initial matter, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  These amendments apply to applications for benefits received by VA on or after October 23, 2008.  In this case, the rating for the Veteran's residual scar disability arose out of his January 2007 claim for service connection.  The Board will consider whether the Veteran would receive a more favorable evaluation beginning on October 23, 2008, under the new diagnostic criteria, construing his claim very broadly to include a request for review pursuant to the change in the rating criteria.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.  He is not prejudiced by such consideration, as it affords him a broader scope of review.

Under the pre- and post-October 23, 2008 criteria, Code 7800 provides for ratings for disfigurement of the head, face, or neck.  A 10 percent rating is assigned for a scar with one characteristic of disfigurement (outlined below); a 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent rating is assigned for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2007).

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 are: (1) a scar five or more inches (13 or more centimeters (cm.)) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of the scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (1) following Code 7800.

Effective October 23, 2008, Notes 4 and 5 were added to Code 7800. They provide:

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under the diagnostic code.
Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 

Under the pre-October 23, 2008 criteria, unstable superficial scars are assigned a 10 percent disabling under Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are assigned a 10 percent disabling under Code 7804.  Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2007).  The Board notes Code 7801 (for scars not of the head, face, or neck, that are deep and linear) and Code 7802 (for scars not of the head, face, or neck that are superficial and nonlinear) do not apply, and are not for consideration in this matter.  

As noted, in October 2008, the regulations regarding scars were amended to allow for separate or cumulative ratings for scars on multiple parts of the body.  Under the new criteria, Code 7804 provides that, one or two unstable or painful scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation and five or more such scars warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  

Under Code 7805 any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7800-7805 (effective October 23, 2008).

On longitudinal view of the record, with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that the parotidectomy scar was manifested by one characteristic of disfigurement and pain throughout.  Notably, the June 2007 examiner did not provide a measurement of the scar, but it is static in nature and was measured to be 23.5 cm. by .10 cm. on April 2016 examination.  Accordingly, the length of the scar (greater than 5 inches (13 cm)) constitutes a characteristic of disfigurement.  The Board acknowledges he has not regularly reported that the parotidectomy scar is painful, but in the March 2008 statement, he reported complications not visible to the naked eye.  On April 2016 examination, his facial scars were noted to be painful.  

Based on these findings, a 10 percent rating is warranted under Code 7800 (for one characteristic of disfigurement) prior to October 23, 2008 and a combined 20 percent rating (but no higher) is warranted under Codes 7800 and 7804 (for one characteristic of disfigurement with pain) from that date.  See 38 C.F.R. § 4.25.  Prior to October 23, 2008, combined ratings for a single scar were not permitted under the regulations.  

The Board has considered whether the next higher (30 percent) schedular rating is warranted under Code 7800 during the entire period under consideration; however, there is no medical evidence showing additional characteristics of disfigurement caused by the parotidectomy scar.  The linear scar is not indicated to be at least one-quarter inch (.6 cm.) in width at the widest part.  It is not shown to be elevated or depressed on palpation, or to be adherent to underlying tissue.  Although the scar is visible and was noted to create an abnormal skin texture in April 2016, the entire area of the scar is 2.35 sq. cm.  Accordingly, no hypo- or hyper- pigmented area or abnormal skin texture area associated with the parotidectomy scar constitutes an area exceeding six square inches (39 sq. cm.).  Likewise, any hypothetical underlying soft tissue loss or indurated skin associated with the parotidectomy scar cannot be shown to exceed six square inches (as the entire area affected by the parotidectomy scar is smaller).

The Board has considered whether a separate rating would warrant a higher rating prior to October 23, 2008.  But maximum schedular ratings of 10 percent could be awarded under Codes 7803 and 7804 prior to then and, as noted, combined ratings for a single scar were not permitted under the regulations in effect prior to October 23, 2008.  Accordingly, rating under such Codes would not result in an increase.  Regarding Code 7805, the medical evidence shows the parotidectomy resulted in Frey's syndrome.  But as noted, Frey's syndrome is separately service connected and rated, and that rating is not on appeal before the Board.  A separate rating under Code 7805 for the same symptoms would constitute pyramiding (the evaluation of the same manifestation under different diagnoses), which is prohibited.  See 38 C.F.R. § 4.14.  

Regarding whether an additional (or higher) rating is warranted under Codes 7801-7805 from October 23, 2008, it is noteworthy that Code 7801 (for scars not of the head, face, or neck, that are deep and linear) and Code 7802 (for scars not of the head, face, or neck that are superficial and nonlinear) do not apply.  Regarding Code 7804, the Veteran reported continuing drainage from an indentation below the scar in May 2009, but no examiner has found that scar to be unstable.  Accordingly, a rating in excess of 10 percent under Code 7804 for the parotidectomy scar is not warranted.  Furthermore, a separate rating under Code 7805 remains prohibited, as pyramiding. 

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating.  The Board finds that the first Thun element (of those listed above) is not satisfied.  The Veteran has reported his service-connected parotidectomy scar is manifested by signs and symptoms such as pain and disfigurement, each of which (with related functional impairment) is contemplated by the regular schedular criteria.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. As noted, on April 2016 VA examination, he reported he is employed full-time.  Accordingly, a claim for TDIU is not raised by the record.

Rating for Left Foot Disability

The Veteran's left foot disability (residuals of a 5th metatarsal fracture) has been assigned "staged" ratings of 0 percent prior April 12, 2016 and 10 percent from that date by analogy to Code 5283 (malunion or nonunion of the tarsal or metatarsal bones).  However, the Board finds that the most appropriate diagnostic code for rating the disability is Code 5279 (for metatarsalgia).  [Metatarsalgia is defined as pain and tenderness in the metatarsal region.  See Dorland's Illustrated Medical Dictionary 1145 (32nd ed. 2012).]  Notably, the medical evidence does not show malunion or nonunion of the tarsal or metatarsal bones, and the April 2016 examiner diagnosed metatarsalagia and opined it represents the residuals of the left foot fracture.

Under Code 5279, a 10 percent rating is assigned for metatarsalgia, unilateral or bilateral.  38 C.F.R. § 4.71a. 

Under Code 5283, a 10 percent rating is assigned for manifestations of malunion or nonunion of the tarsal or metatarsal bones that are moderate; a 20 percent rating is assigned for moderately severe; and a 30 percent rating is assigned for severe.  A Note to Code 5283 provides that a 40 percent rating will be assigned where there is an actual loss of use of the foot.  38 C.F.R. § 4.71a. 

Under Code 5284, a 10 percent rating is assigned for other foot injury that is moderate; a 20 percent rating for moderately severe; and a 30 percent rating for severe.  A Note to Code 5284 provides for a 40 percent rating where there is an actual loss of use of the foot.  38 C.F.R. § 4.71a. 

On longitudinal view of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that the left foot disability was manifested by metatarsalgia (but not by moderately severe or severe foot injury) throughout.  Pain on pressure or palpation at the injury site was noted on both the 2007 and the 2011 examinations.  Accordingly, a 10 percent (maximum) rating under Code 5279 (but no higher) is warranted throughout.    

The Board has considered whether an additional (or higher) rating is warranted under other potentially applicable codes.  Notably, although the VA examination reports note a diagnosis of flatfeet, the April 2016 examiner indicated the diagnosed metatarsalgia represents the residuals of the left foot fracture.   Accordingly, Code 5276 is not applicable.  In addition, only a left foot disability is service-connected.  Therefore, Code 5277 for bilateral weak foot is not applicable.  As pes cavus has not been diagnosed, Code 5278 also does not apply.  Although the June 2007 VA examination report also notes a diagnosis of hallux valgus, Code 5280 (for unilateral hallux valgus) and Code 5281 (for unilateral hallux rigidus) do not provide for a rating in excess of 10 percent, and rating under those Codes would be of no benefit to the Veteran.  Regarding Codes 5283 and 5284, the Veteran's symptoms or impairment related solely to his service-connected left foot disability (metatarsalgia) are not shown to be moderately severe or severe, so as to warrant a higher rating.  The Veteran regularly reported left foot pain, but notably, the June 2007 examiner only noted pressure pain as a residual complaint, and the December 2011 examiner only noted "minor" pain on palpation.  The April 2016 examiner noted regular foot pain that can increase in intensity with walking or standing and contribute to functional loss, but did not describe the symptoms as moderately severe or severe.  She indicated there is pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or repeated use, but explained simply that weight-bearing activities hurt in the left foot.  The more severe symptoms were attributed to the nonservice-connected flatfoot.  Notably, the functional loss was also attributed, in part, to the Veteran's service-connected right knee disability.  In sum, the Board finds the left toe fracture residual disability picture presented throughout is mainly one of pain, which is adequately contemplated by a 10 percent rating.  

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating.  The Board finds that the first Thun element (of those listed above) is not satisfied.  The Veteran has reported his service-connected left foot disability is manifested by signs and symptoms such as pain, weakness, and a limitation of motion, all of which (with related functional impairment) are contemplated by the regular schedular criteria.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. As was noted above, he has been employed full-time.  Accordingly, a claim for TDIU is not raised by the record.


ORDER

An increased (to 30 percent, but no higher) rating is granted for the Veteran's right knee disability for throughout prior to September 21, 2007, subject to the regulations governing payment of monetary awards; a rating in excess of 60 percent from November 1, 2008 is denied.

"Staged" increased ratings of 10 percent (but no higher) prior to October 23, 2008 and 20 percent (but no higher) from that date are granted for the Veteran's parotidectomy scar, subject to the regulations governing payment of monetary awards.

An increased (to 10 percent, but no higher) rating is granted for the Veteran's left foot disability for throughout prior to April 12, 2016, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


